Citation Nr: 0523987	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for residuals of adenocarcinoma of the lung with a 
right middle lobe lobectomy.  

2.  Entitlement to service connection for heart disability as 
secondary to service-connected residuals of adenocarcinoma of 
the lung.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Cooper, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952 and from January 1959 to September 1983.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.  

When this case was before the Board in February 2004, it was 
remanded for further development.  While the case was in 
remand status, the rating for the residuals of adenocarcinoma 
of the lung was increased to 60 percent, from the effective 
date of service connection, March 6, 2000.


FINDINGS OF FACT

1.  Pulmonary function studies showed a normal forced vital 
capacity (FVC) and normal forced expiratory volume after one 
minute (FEV1); the FEV1 to FVC ratio was 68 percent; and the 
diffusion capacity was 15.2 which was about 51 percent of 
predicted.  

2.  The veteran's heart disability was not caused or 
chronically worsened by his service-connected residuals of 
adenocarcinoma of the lung.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for residuals of adenocarcinoma of the lung with a right 
middle lobe lobectomy have not been met.  38 U.S.C.A. § 1155 
(West 2002); § 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 
6819 and 6844 (2004).  

2.  Heart disability is not proximately due to or the result 
of service-connected residuals of adenocarcinoma of the lung.  
38 C.F.R. § 3.310(a) (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and regulations implementing the VCAA, codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In this case, in correspondence dated in March 2002, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any further 
evidence in his possession that pertains to the claims.  In 
addition, in the January 2003 statement of the case and a 
supplemental statement of the case dated in May 2005, the RO 
and the Appeals Management Center explained the basis for the 
denial of service connection of coronary artery disease as 
secondary to service-connected lung cancer and a rating in 
excess of 60 percent for residuals of lung cancer.  The 
Appeals Management Center notified the veteran that his case 
was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the veteran's service medical 
records, private treatment reports, and VA medical records 
have been obtained.  In addition, the veteran has been 
afforded VA examinations.  Neither he nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence.

Following provision of the required notice and completion of 
all indicated evidential development, the Appeals Management 
Center readjudicated the veteran's claims on a de novo basis.  
Therefore, the Board is satisfied that any procedural errors 
in the development and consideration of the claims by the RO 
and the Appeals Management Center were insignificant and non-
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.  

Factual Background

Historically, it is noted that the veteran had active service 
in the Republic of Vietnam from August 1962 to September 1963 
and from August 1965 to July 1966.  Private medical records 
reflect that the veteran was diagnosed with adenocarcinoma of 
the lung in April 1996.  In an April 2001 rating decision, 
service connection for adenocarcinoma of the lung with right 
middle lobe lobectomy was granted based on the presumption 
that it was due to herbicide exposure during active duty in 
Vietnam.  As noted above, the disability was initially 
assigned a 10 percent evaluation but the initial evaluation 
was subsequently increased to 60 percent from the effective 
date of service connection.  

An April 1996 private hospital discharge summary reflects 
that the veteran had a history significant for bronchitis.  
It was noted that a chest X-ray revealed a right middle lobe 
mass.  The veteran underwent a mediastinoscopy; bronchoscopy; 
thoracoscopy and lobectomy.  The principal diagnosis was lung 
cancer.  The secondary diagnosis was bronchitis.  

A private hospital discharge summary dated from July 2000 to 
August 2000 shows that the veteran was admitted with a 
principal diagnosis of coronary artery disease.  Secondary 
diagnoses included unstable angina; arterial fibrillation; 
history of lung cancer and hypercholesterolemia.  The veteran 
underwent a cardiac catheterization, stress test and coronary 
artery bypass graft, times four.  Later medical evidence 
pertaining to treatment of the veteran's heart disease is 
also of record.

On VA examination in October 2000, the veteran's history of a 
right middle lobe lobectomy for adenocarcinoma was noted.  
The veteran reported that he did well until he underwent a 
coronary artery bypass graft in July 2000.  It was noted that 
postoperatively in August 2000, the veteran had left pleural 
effusion.  A thoracentesis was performed.  No malignant cells 
were shown in the fluid removed.  The veteran's current 
symptoms included an occasional, non-productive cough.  No 
hemoptysis or sputum was reported.  On physical examination, 
his lungs were clear to auscultation in both fields.  Chest 
excursion was normal.  Chest X-ray revealed atelectasis in 
the right lung base laterally.  No pulmonary consolidation or 
infiltration was shown.  The heart was not enlarged.  Some 
hyperinflation of the lung fields was shown.  Pulmonary 
function tests revealed moderate restrictive ventilatory 
defect.  The diagnostic impression was history of 
adenocarcinoma of the right middle lobe of the right lung; 
post-operative left pleural effusion after the coronary 
artery bypass graft, and history of recent coronary artery 
bypass graft.  

A January 2001 VA medical opinion reflects that it was the 
examiner's impression and that of a VA pulmonary specialist, 
that there was no relationship between the adenocarcinoma and 
the coronary artery bypass graft.  

On a VA heart examination in October 2004, the veteran's 
history of adenocarcinoma of the lung with lung resection and 
cardiac bypass surgery was noted.  It was note that neither 
the lung surgery nor the heart surgery improved his 
functional capacity or affected his symptoms.  He did not 
have specific episodes of chest pain, palpitations, shortness 
of breath, syncope, or near syncope.  The examiner indicated 
that the lung cancer and heart disease were both relatively 
common conditions and that it was not surprising for them to 
be coexistent in the same individual.  It was noted that 
there was no evidence in the literature, personal experience 
or pathophysiology that would indicate a relationship between 
the adenocarcinoma of the lung and coronary artery disease.  
The examiner noted that there was no compelling reason 
whatsoever to draw any conclusions in any way that the 
adenocarcinoma and or its treatment resulted in accelerated 
coronary disease and or its sequela.  More specifically, it 
was noted that the veteran did not undergo any chemotherapy 
or radiation therapy that could have been associated with 
some form of myocardial dysfunction.  Accordingly, there was 
little reason to further pursue the question of the 
relationship between the adenocarcinoma of the lung and 
coronary artery disease.  The examiner indicated that the 
veteran's medical records and claims folder had been reviewed 
and no justification was found for extending any further 
compensation predicated on a relationship that was not 
supported by the literature and certainly not by the 
veteran's clinical records.  

On a VA pulmonary examination in November 2004, the veteran's 
history of lung cancer of the right middle lobe with 
thoracotomy and surgical resection in 1996 was noted.  It was 
reported that the veteran had been followed since that time 
with annual chest X-rays which revealed no recurrence of lung 
cancer.  The veteran reported no significant cough, 
expectoration, pleuritic chest pain, anorexia, weight loss or 
shortness of breath.  On examination the veteran's oxygen 
saturation on room air was 98 percent.  Vital signs were 
stable.  No clubbing, cyanosis or pedal edema was 
demonstrated.  Breath sounds were equal on both sides.  There 
was no evidence of wheezing, crackles, or other adventitious 
sounds.  The cardiovascular system and abdominal examination 
were within normal limits.  A pulmonary function test 
conducted in November 2004 showed a normal FVC and normal 
FEV1.  The FEV1 to FVC ratio was slightly low at 68 percent.  
The diffusion capacity was 15.2 which was about 51 percent of 
predicted.  Post bronchodilator FEV1 was slightly lower than 
the prebronchodilator FEV1.  The examiner indicated that 
essentially, the PFT's showed very mild airflow obstruction 
with evidence of moderate decrease in diffusion capacity.  It 
was noted that part of this was due o pulmonary resection.  
The diagnostic impression was history of lung cancer 
surgically removed without any clinical evidence of 
recurrence; no evidence of significant symptoms or airflow 
obstruction to necessitate inhaled bronchodilators.  The 
examiner related that there was no evidence to suggest that 
lung cancer in this patient had predisposed him to coronary 
artery disease.  

Analysis

A.  Evaluation in excess of 60 percent for residuals of lung 
cancer

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3.  

The veteran's service-connected residuals of adenocarcinoma 
of the lung with right middle lobe lobectomy have been 
evaluated under the provisions of Diagnostic Codes 6819 and 
6844.  Diagnostic Code 6819 provides that for malignant 
neoplasms of any specified part of the respiratory system, 
exclusive of skin growths, a 100 percent evaluation is 
warranted.  A note indicates that a rating of 100 percent 
shall continue for beyond the cessation of any surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure.  Six months after the discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastases, the rating shall be based on 
residuals.  

Diagnostic Code 6844 provides that post surgical residuals of 
pneumonectomy shall be evaluated as 60 percent disabling if 
FEV-1 is 40 to 55 percent of predicted; FEV-1/FVC is 40 to 55 
percent,  DLCO (SB) is 40 to 55 percent of predicted or 
maximum oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation is 
warranted if FEV-1 is less than 40 percent of predicted 
value; FEV-1/FVC is less than 40 percent; DLCO (SB) is less 
than 40 percent predicted; the maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); there is cor pulmonale (right heart 
failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure; or if outpatient 
oxygen therapy is required.  

In this case, the veteran underwent right middle lobectomy in 
1996 for adenocarcinoma of the right lung.  He was not 
treated with  chemotherapy or radiation treatment following 
the 1996 surgery.  The veteran was noted to do well 
postoperatively and there has been no evidence of metastases 
or recurrence of the veteran lung cancer.  

In addition, the clinical evidence, including the most recent 
VA examination report in November 2004, shows very mild 
airflow obstruction with evidence of a moderate decrease in 
diffusion capacity.  The examiner's impression was that there 
was no evidence of significant obstruction to warrant the 
need for bronchodilators.  Clinically, the veteran's lungs 
were evaluated as clear to auscultation, without wheezes or 
crackles.  The pulmonary function testing in 2004 showed that 
the veteran's FEV-1 and FVC values were essentially within 
normal limits.  Further, FEV-1/FVC was 68 percent with pre-
bronchodilator usage.  The diffusion capacity was 15.2 which 
was 51 percent of predicted and justifies the assigned 
evaluation of 60 percent but not higher.  Thus, the Board 
finds that the criteria for an evaluation in excess of 60 
percent under the criteria of Diagnostic Code 6844 based upon 
post surgical residuals of the right middle lobe lobectomy 
are not met in this instance.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.97.  

None of the medical evidence shows that the veteran meets any 
of the criteria for an evaluation in excess of 60 percent for 
his respiratory disability.  Accordingly, the Board must 
conclude that a schedular evaluation in excess of 60 percent 
is not warranted for any portion of the initial evaluation 
period.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1), but has determined that such a referral is not 
warranted in this case because the disability has not 
required frequent hospitalization during the initial 
evaluation period, the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria, and there is no other indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation 
of 60 percent.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has also considered the benefit-of-the-doubt 
doctrine but has concluded that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b).  

B.  Secondary service connection for heart disability

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

The veteran contends that his heart disability is proximately 
due to or the result of his service-connected residuals of 
adenocarcinoma of the lung.  In this case, it is noted that 
there is no medical evidence on file which in any way relates 
the veteran's heart disability to his lung cancer, treatment 
for the lung cancer, or residuals of the lung cancer.  
Moreover, all of the medical opinions addressing the alleged 
relationship between the service-connected respiratory 
disability and the veteran's heart disability are clearly 
against the claim.  

Moreover, while the Board does not doubt the sincerity of the 
veteran's belief that he his coronary artery disease is 
related to the service-connected disability, as a lay person, 
he is not competent to render a medical diagnosis or opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Under these circumstances, the Board must conclude that 
service connection for heart disability on a secondary basis 
is not warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine but has 
determined that it is also inapplicable to this claim because 
the preponderance of the evidence is against the claim.  See 
38 U.S.C.A § 5107(b).


ORDER

Entitlement to an evaluation in excess of 60 percent for 
residuals of adenocarcinoma of the lung with a right middle 
lobe lobectomy is denied.  

Entitlement to service connection for heart disability as 
secondary to service-connected residuals of adenocarcinoma of 
the lung is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


